Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed January 29, 2021 has been received, Claims 18-37 are currently pending, with Claim 35 remaining withdrawn from prosecution at this time.

Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the curved portion of the knit bottom edge intersects the linearly extending portion of the knit bottom edge” in Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 18 recites “the curved portion of the knit bottom edge intersects the linearly extending portion of the knit bottom edge”. After a full review of Applicant’s disclosure it does not appear that there is support for the curved portion of the knit bottom edge intersecting the linearly extending portion of the knit bottom edge, as the bottom edge is a continuous edge. Therefore, the specification fails to provide proper antecedent basis for the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

3.	Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 18 recites “the curved portion of the knit bottom edge intersects the linearly extending portion of the knit bottom edge”. After a full review of Applicant’s disclosure it does not appear that there is support for the curved portion of the knit bottom edge intersecting the linearly extending portion of the knit bottom edge, as the bottom edge is a continuous edge. For these reasons the limitation is regarded as new matter.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 18-25, 27, 29-32, and 39 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore (US 2013/0007947).
Regarding Claim 18, Moore discloses an integrally knitted waistband (para.76) comprising: a body (130) comprising an inner face (134) and an opposite outer face (133), a knit top edge (top edge of 130) and a knit bottom edge (bottom edge of 130) opposite the knit top edge, and a portion (middle of 130) extending between the knit top edge and the knit bottom edge (as seen in Fig.26A), the body comprising a plurality of apertures (132), wherein: the knit top edge is linear in an as-worn configuration (as seen in Fig.26A), the knit bottom edge comprises a curved portion formed as the knit bottom edge curves in an inferior direction relative to the knit top edge as the knit bottom edge extends from an anterior location (front of pant) towards a posterior location (back of pant) in the as-worn configuration (as seen in Fig.26B, the bottom edge of 130 curves downward to a center point at the back of the pants), and the knit bottom edge comprises a linearly extending portion formed as the knit bottom edge linearly extends in an inferior direction relative to the knit top edge as the knit bottom edge extends from the posterior location to the anterior location in the as-worn configuration (as seen in Fig.26B & C, the bottom edge of 130 extends linearly, i.e. in a line, front the front of the pants downward to a center point at the back of the pants), wherein the curved portion of the knit bottom edge intersects (i.e. at the hip seam) the linearly extending portion of the knit bottom edge adjacent a hip area of a wearer in the as-worn configuration (as seen in Fig.26C; inasmuch as has been claimed by Applicant, the hip seam creates an 

Regarding Claim 19, Moore discloses an integrally knitted waistband of claim 18, further comprising: a knit tunnel (tunnel housing 180 is knit, in that it is a tunnel created by knit material) extending through at least part of the body in a direction parallel to the knit top edge (as seen in Fig.26A-27), the knit tunnel defining an open-ended enclosure between the inner face and the outer face that is adapted to hold a tension cable (180; para.75) within the body (as seen in Fig.26A-27).  

Regarding Claim 20, Moore discloses an integrally knitted waistband of claim 18, wherein the seam (135) is located at one of the posterior location or the anterior location (as seen in Fig.26A-27; 135 is located in the front and rear of the pant).  

Regarding Claim 21, Moore discloses an integrally knitted waistband of claim 19, further comprising a drawstring (131) attached (via connection to 130) to the tension cable (180)(as seen in Fig.26A-27).  



Regarding Claim 23, Moore discloses an integrally knitted waistband of claim 22, wherein the tension cable (180) is anchored near the seam (para.77).  

Regarding Claim 24, Moore discloses an integrally knitted waistband of claim 23, wherein the knit tunnel (tunnel housing 180) extends through the medial structural zone (region of 130 in middle)(as seen in Fig.26A-27).  

Regarding Claim 25, Moore discloses an integrally knitted waistband of claim 18, wherein the upper structural zone (region of 130 near top edge) comprises a first knit stitch pattern (para.76).  

Regarding Claim 27, Moore discloses an integrally knitted waistband of claim 18, wherein the lower structural zone (region of 130 near bottom edge) comprises a second knit stitch pattern (para.76).  

Regarding Claim 29, Moore discloses an integrally knitted waistband of claim 18, wherein the medial structural zone (region of 130 in middle) comprises a mesh knit stitch pattern (para.76; inasmuch as has been claimed by Applicant the knit of 130 is a mesh knit as a knit material has apertures between the knit stitches).  

Regarding Claim 30, Moore discloses an integrally knitted waistband of claim 18, further comprising a plurality of ventilation zones (i.e. apertures between knit stitches in middle of 130 are ventilation zones inasmuch as has been claimed by Applicant) located between the upper structural zone (region of 130 near top edge) and the lower structural zone (region of 130 near bottom edge)(para.76).  

Regarding Claim 31, Moore discloses an integrally knitted waistband of claim 30, wherein the plurality of ventilation zones comprises a third knit stitch pattern (para.76).  

Regarding Claim 32, Moore discloses an integrally knitted waistband of claim 31, wherein the plurality of ventilation zones are knit using a stitch, a yarn, or a combination of stitch and yarn (para.76) that forms small openings (i.e. apertures between knit stitches in middle of 130) through which air and moisture pass with less resistance than other areas (as seen in Fig.27; where 130 is folded over and stitched at 135) of the integrally knitted waistband.  

Regarding Claim 36, Moore discloses an integrally knitted waistband of claim 30, wherein the plurality of ventilation zones (i.e. apertures between knit stitches in middle of 130) have a width less than a width of the upper structural zone (region of 130 near top edge) and the lower structural zone (region of 130 near bottom edge)(i.e. the apertures between the knit stitches are a smaller width than the widths of the regions of 130 near the top and bottom edges).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 26, 28, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2013/0007947) in view of Browder (US 2002/0152775).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the first knit stitch pattern of Moore to have a 1 x 2 rib knit pattern, as taught by Browder, in order to provide a waistband that delivers increased control and comfort at the wearer’s midsection, to deliver a smooth body appearance.

Regarding Claim 28, Moore discloses the invention substantially as claimed above. Moore does not disclose wherein the second knit stitch pattern is a ribbed-mesh knit pattern.  However, Browder teaches a knit waistband (25) having a second knit stitch pattern is a ribbed-mesh knit pattern (para.74).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second knit stitch pattern of Moore to have a ribbed-mesh knit pattern, as taught by Browder, in order to provide a waistband that delivers increased control and comfort at the wearer’s midsection, to deliver a smooth body appearance.

Regarding Claim 37, Moore discloses an integrally knitted waistband of claim 18, wherein the upper structural zone comprises a first texture, the lower structural zone comprises a second texture, and the medial structural zone comprises a third texture 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the zones of Moore to have different textures, as taught by Browder, in order to provide a waistband that delivers increased control and comfort at the wearer’s midsection, to deliver a smooth body appearance.

6.	Claims 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moore (US 2013/0007947) in view of King (US 5,522,241).
Regarding Claim 33, Moore discloses the invention substantially as claimed above. Moore does not disclose wherein the plurality of ventilation zones are comprised of a first yarn or a first yarn combination that produces a first fabric with a higher moisture vapor transmission rate than a second fabric produced by a second yarn or a second yarn combination. However, King teaches a knitted band with a plurality of ventilation zones (32) comprised of a first yarn (24) or a first yarn combination that 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the knit band of Moore to have the ventilation zones made of a first yarn and the second fabric made of a second yarn combination, as taught by King, in order to provide a band that delivers greater air and moisture permeability, while still maintaining sufficient lengthwise elasticity and widthwise structural integrity.

Regarding Claim 34, When in combination Moore and King teach an integrally knitted waistband of claim 33, wherein the plurality of ventilation zones are knit from the first yarn having different elastic properties from the second yarn (King: Col.2, lines 6-22 & Col.5, line 62-Col.6, line 22) used to knit one or more of the upper structural zone (of Moore), the medial structural zone, and the lower structural zone (of Moore).  

	Response to Arguments
In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments have been considered but, as they are drawn solely to the newly amended limitations, are moot in view of the newly modified ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267.  The examiner can normally be reached on Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732